Citation Nr: 0804832	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-37 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to January 18, 2006 
for the grant of a total disability rating for service 
connected PTSD, to include total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which 
granted service connection for PTSD, evaluating it at 50 
percent from December 23, 2004, the date the RO received the 
veteran's claim. The RO issued a notice of the decision in 
March 2005.

Thereafter in November 2005 the RO issued another decision 
and notice of decision, which denied TDIU.  The veteran 
timely filed a Notice of Disagreement (NOD) as to both the 50 
percent PTSD evaluation and denial of TDIU in January 2006.  

Subsequently, July 2006, the RO supplied another decision and 
notice of decision, which granted a 100 percent rating for 
service connected PTSD, effective from January 18, 2006, the 
date at which the increase in disability first became 
manifest.  In December 2006 the RO provided a Statement of 
the Case (SOC), which confirmed the denial of TDIU prior to 
January 18, 2006, and the veteran timely filed a substantive 
appeal, claiming that he should receive a 100 percent rating 
prior to that date.  The RO supplied a Supplemental Statement 
of the Case (SSOC) in May 2007.  

The veteran requested a videoconference hearing on this 
matter, which was held in December 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

At the hearing, the veteran indicated his desire to submit 
additional evidence, which the Board has accepted.  The 
veteran, through his accredited representative, waived his 
procedural right to have the RO review, in the first 
instance, the new evidence offered, and the Board accepts 
this as a valid waiver.  See 38 C.F.R. § 20.1304(c) (2007) 
(providing that if the veteran or his representative submits 
pertinent evidence, which the Board accepts, such evidence 
"must be referred to the [RO] for review, unless this 
procedural right is waived by the [veteran] or representative 
. . . . Such a waiver must be in writing or, if a hearing on 
appeal is conducted, the waiver must be formally and clearly 
entered on the record orally at the time of the hearing"); 
December 2007 Letter ("In support of pending appeal for an 
earlier effective date for 100% evaluation of PTSD.  We waive 
local jurisdiction").  

In view of the instant Board decision granting an earlier 
effective date for the veteran's 100 percent evaluation for 
his service connected PTSD from the date of his original 
claim (December 23, 2004), which is the benefits sought, the 
Board need not consider the issue of entitlement to an 
earlier effective date based upon a TDIU.  See Green v. West, 
11 Vet. App. 472, 476 (1998) (holding that "[s]ince the 
veteran . . . is entitled to a 100% schedular rating for his 
service-connected [disorder], he is not eligible for a TDIU 
evaluation"); VA Gen. Coun. Prec. 6-99 (June 7, 1999) 
(concluding that a "claim for [a TDIU rating] for a 
particular service-connected disability may not be considered 
when a schedular 100-percent rating is already in effect for 
another service connected disability"); see also Acosta v. 
Principi, 18 Vet. App. 53, 60-61 (2004) (noting that "a 
veteran is eligible for a TDIU rating only where the 
schedular rating is less than total," and affirming that 
"if [the veteran] had been granted a 100% disability rating 
for his schizophrenia then any claim for a TDIU rating would 
have been moot"); Herlehy v. Principi, 15 Vet. App. 33, 34 
(2001) (discussing VA Gen. Coun. Prec. 6-99 (June 7, 1999).  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received by the RO on December 23, 2004.

2.  The evidence falls at least in relative equipoise as to 
whether the veteran's service connected PTSD was manifested 
by total occupational and social impairment at the time he 
filed his initial claim for service connection.



CONCLUSION OF LAW

The criteria for assignment of an effective date of December 
23, 2004 for a total disability rating for service connected 
PTSD, which is the benefit sought by the veteran, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.130, 
Diagnostic Code 9411 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that an earlier effective date 
for a 100 percent disability rating for service connected 
PTSD is warranted, effective from December 23, 2004, which is 
the date or the benefit sought by the veteran.  Therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.


II. Law & Regulations

a. Earlier Effective Date 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (Emphasis added).  
38 C.F.R. § 3.400 similarly provides that "[e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of . . . compensation . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (Emphasis added).  

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will garner a 50 percent rating in the 
presence of "[o]ccupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995); American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV) at 47.  
Like an examiner's assessment of the severity of a condition, 
a GAF score assigned in a case is not dispositive of the 
evaluation issue; rather, the Board must consider the GAF 
score in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis 

a. Factual Background
The veteran's original claim for service connection for PTSD 
was received by the RO on December 23, 2004.

October 2004 and November 2004 VA psychiatric progress 
reports reflect GAF scores of 47.  The October 2004 note 
reflects the veteran's report that he had noticed a 
significant increase in his anger episodes, manifested by 
exploding at inappropriate times.  He socialized little, 
except for attending church.  

A February 2005 VA psychiatry progress note indicates that 
the veteran had difficulty remaining close to his wife and 
that he did not wish to be around people. He reported having 
sleep impairment, and the examiner assigned a GAF score of 
47.  

In March 2005 the veteran submitted to a VA psychological 
examination.  The examiner had reviewed the claims file and 
noted that the veteran was not employed.  The veteran had 
quit his last job after having become quite angry, and he 
stated that he had often left other jobs when others told him 
what to do or when forced to be around others.  He stated 
that he had strained relations with two of his four children, 
and in the past, the veteran had been arrested for fighting.  

A mental status examination revealed a well-groomed 
individual, who reportedly tended to become angry and 
irritable at night.  He described having sleep impairment, 
guilt and poor concentration.  The veteran displayed a full 
range affect, with normal speech, and his memory fell within 
normal limits.  He had fair judgment and limited insight.  
The veteran also admitted to having experienced suicidal 
ideations in the past, and he noted that had had homicidal 
ideations, which concerned him as he believed he would be 
capable of being violent due to his military experiences.  
Based on these data, the clinician assigned a GAF score of 
45, and noted his "particular concern [of] his tendency to 
isolate from others and his inability to maintain 
employment."    

In an early September 2005 Statement in Support of Claim, the 
veteran indicated that "I am not able to work due to 
difficulty working with people, resent authority, excessive 
anger, unable to take directions, feeling of inadequacy, 
unable to concentrate for long periods of time."  

A September 2005 VA examination discloses that the veteran 
had a good relationship with two of his four children, but 
was estranged from the others.  At this time, although the 
veteran attended church, he stated that otherwise he did not 
socialize much.   He experienced such symptoms as recurrent 
and intrusive thoughts, nightmares, reactivity to exposure of 
cues that symbolize or resemble the stressful event(s), 
markedly diminished interest in significant activities, 
feelings of detachment and estrangement from others, 
restricted range of affect, irritability and outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  these symptoms caused 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  The 
veteran had an anxious mood, although he appeared neatly 
groomed and had unremarkable speech.  He had intact attention 
and judgment, and he was alert and oriented as to time, place 
and person.  During this examination, he did not report 
having hallucinations, obsessive or ritualistic behavior, 
suicidal or homicidal ideations or episodes of violence.  His 
remote, recent and immediate memory appeared intact.  The 
veteran also reported having been unemployed since being 
laid-off in November 2004, and stated that he had not sought 
out other employment because "'I'm tired of it, I'm tired of 
being angry.'"  The examiner observed that although the 
veteran had great difficulty getting along with others on the 
job, he had not engaged in assaultive behaviors and did not 
lose any job due to inappropriate conduct.  He concluded that 
the veteran could function well and feel safe around well 
known others, such as at church, and accordingly, he 
determined that the veteran would be able to work in an 
environment involving loose supervision and little 
interaction with others, or that had interaction limited to 
those who he knew well.  Based on these data the clinician 
assigned a GAF score of 45 with a guarded prognosis.                   

As reflected in VA medical notes spanning September 19, 2005 
through March 21, 2006, the veteran attended counseling 
sessions for his service connected PTSD.  From the first of 
these reports, September 19, 2005, to November 15, 2005, the 
clinician assigned a GAF score of 40; from November 28, 2005 
to January 17, 2006, the veteran received a GAF score of 55.  
Thereafter, from January 24, 2006 the clinician assigned GAF 
scores of 45.   

As reflected in a September 2007 decision by the Social 
Security Administration (SSA), the veteran was granted 
disability benefits effective from October 20, 2004.  Relying 
on VA medical records, the Administrative Law Judge found 
that the veteran had not been engaged in substantial gainful 
activity since that date, and that he had severe impairment 
from PTSD, major depressive disorder and hepatitis C.    

At his December 2007 videoconference hearing, the veteran 
indicated that he sought an effective date of December 2004, 
the date of his claim, for his total disability rating.  
Hearing Transcript at 3.  He testified that between the time 
he submitted his claim in December 2004 to the time the RO 
granted a 100 percent evaluation for this disorder, effective 
January 2006, the PTSD had worsened.  Hearing Transcript at 
4.  The veteran indicated that he had never been hospitalized 
for PTSD, but that his outbursts of anger had worsened.  
Hearing Transcript at 4-5.  He affirmed that as of December 
2004, he had received a GAF score of 47 and 45, that he had 
homicidal and suicidal ideations at that time, and that he 
was unemployed.  Hearing Transcript at 5-6.  The veteran 
discussed how the last time he had worked a 40-hour week was 
the beginning of October 2004, and how his self-isolation and 
hypervigilance had increased during the time between December 
2004 and January 2006.  Hearing Transcript at 6, 8.  The 
veteran also noted that the Social Security Administration 
had awarded him disability benefits, effective from October 
2004, based on his PTSD.  Hearing Transcript at 6, 7, 9.  He 
indicated that he felt that he was unable to obtain or retain 
any substantially gainful employment within that time period, 
and noted that he had worked some 23 different occupations 
since his service discharge, to include employment with five 
different companies in the course of eleven years.  Hearing 
Transcript at 8.  The veteran asserted that he would leave 
jobs due to anger, frustration and feelings like he might 
harm someone.  Hearing Transcript at 9.     

b. Discussion
The Board determines that the evidence falls at least in 
relative equipoise with respect to whether the veteran's PTSD 
was manifested by symptoms consistent with a 100 percent 
rating at the time he filed his original claim for service 
connection for PTSD on December 23, 2004, in which case he 
receives the benefit of the doubt in his favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In particular, the Board notes 
that in the months immediately prior to the filing of his 
claim in December 2004, VA medical reports reflect that he 
received GAF scores of 47, which represent serious symptoms 
(e.g., suicidal ideation, severe obsessive rituals) or any 
serious impairment in social or occupational functioning (no 
friends, unable to keep a job), and that he reported having 
more frequent outbursts of anger at inappropriate times.  
Thereafter, the veteran's GAF scores fell to 45 in March 
2005, and to a low of 40 from September 2005 to November 
2005, the latter of which indicates major impairment in 
several areas such as work, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, is unable to work).  Such GAF assessments 
preponderate in favor of a 100 percent award from December 
2004, and, while the Board notes that the veteran exhibited 
some improvement from November 28, 2005 to January 17, 2006, 
as reflected by GAF scores of 55 during that time, his scores 
again fell to 45 as of late January 2006, which weighs in 
favor of his earlier effective date claim for a 100 percent 
evaluation.  The fact that the SSA determined the veteran to 
be so disabled as to preclude obtaining or maintaining a 
substantially gainful occupation from October 2004, primarily 
due to his PTSD, while not binding on the Board, further 
bolsters the Board's favorable finding.           

In addition, the Board recognizes that the veteran, during 
March 2005 and September 2005 VA examinations, exhibited some 
symptoms, such as normal speech, proper grooming and intact 
memory, that might not appear to be consistent with a total 
disability rating, which would weigh against his earlier 
effective date claim.  However, when viewing this evidence in 
conjunction with the veteran's consistently low GAF scores, 
as well as his credible hearing testimony that he had 
homicidal and suicidal ideations during that time as well as 
an inability to maintain a job due to anger, the Board 
determines that this unfavorable evidence falls at least in 
relative equipoise with the favorable evidence, in which case 
the veteran receives the benefit of the doubt to his 
advantage.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This 
decision grants the full benefit sought. 










ORDER

An effective date of December 23, 2004 for an award of a 
total disability rating for service connected PTSD, which is 
the benefit sought on appeal, is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


